IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: November 15, 2019.

                                                              __________________________________
                                                                        TONY M. DAVIS
                                                              UNITED STATES BANKRUPTCY JUDGE
__________________________________________________________________


                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

In re:                                              §
                                                    §
ORLY GENGER,                                        §        Case No. 19-10926-TMD
     (Debtor)                                       §         Chapter 7

                 ORDER GRANTING EXPEDITED MOTION TO WITHDRAW
                  AS COUNSEL AND FOR STAY OF PENDING DEADLINES

         ON THIS DAY came on for consideration the Expedited Motion to Withdraw as Counsel

and for Stay of Pending Deadlines (“Motion”) filed by Eric J. Taube and the Firm of Waller

Lansden Dortch & Davis, LLP. After considering the Motion, the Court finds that the Motion

should be GRANTED; it is therefore

         ORDERED that Eric J. Taube and the Firm of Waller Lansden Dortch & Davis, LLP be

and are hereby allowed to withdraw as counsel and that the deadline for any party to respond to

any pending motion or adversary proceeding including, but not limited to:

         1.        Judgment Creditor Sagi Genger’s Motion to Dismiss Bankruptcy Case (Docket

#32);

         2.        Objection to Exemptions filed by Ron Satija, (Docket # 27);


035547-86267/4831-8879-9916.1                                                            Page 1
         3.        Objection to Exemptions filed by D&K, GP, LLC (Docket #131);

         4.        Joinder to Objection to Exemptions filed by Sagi Genger (Docket #132);

         5.        Adversary Proceeding - Michael Oldner, as Trustee for the Orly Genger 1993 Trust

v. Orly Genger, Adv. # 19-01075;

         6.        Adversary Proceeding - Sagi Genger v. Orly Genger, Adv. # 19-01066; and

         7.        Adversary Proceeding - Dalia Genger, D&K GP, LLC v. Orly Genger, Adv. #19-

01067 filed in this case, is hereby extended until the later of the date for response required under

the Bankruptcy Rules, December 20, 2019, or as may be extended by the Bankruptcy Court.

                                                 ###


Entry requested by:

Eric J. Taube
Waller Lansden Dortch & Davis, LLP
100 Congress Ave., Suite 1800
Austin, Texas 78701
(512) 685-6400
(512) 685-6417 facsimile
Email: eric.taube@wallerlaw.com




035547-86267/4831-8879-9916.1                                                                 Page 2
